Citation Nr: 1707102	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse, with regurgitation and periodic palpitations, to include as secondary to service-connected paroxysmal atrial tachycardia.

2.  Entitlement to service connection for periods of chest pain, to include as secondary to service-connected paroxysmal atrial tachycardia.


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO in Pittsburgh, Pennsylvania has current jurisdiction.  

In February 2012, May 2013, September 2014, and November 2015, the Board remanded the above issues for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's mitral valve prolapse is a congenital defect, without evidence of any superimposed disability other than the service-connected paroxysmal atrial tachycardia, which does not aggravate the defect.

2.  The Veteran does not have a heart disability or other diagnosed disability associated with her periods of chest pain and any other associated symptoms.



CONCLUSIONS OF LAW

1.  Service connection for mitral valve prolapse, with regurgitation and periodic palpitations, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Service connection for periods of chest pain is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in December 2008, June 2013, November 2013, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided a VA examination in August 2012.  As directed by subsequent Board remands, several additional VA medical opinions were obtained, most recently in April 2016.  This final opinion considered all the evidence of record, including the Veteran's claims and lay representations, and concluded that her mitral valve prolapse was a congenital defect that pre-existed service and that there was no evidence of superimposed disability other than the already service-connected tachycardia.  As for the chest pain, the reviewing physician agreed with multiple prior medical providers in concluding that the etiology of the chest pain was unknown, given that the myriad diagnostic tests on the heart all had been negative.  Therefore, as the April 2016 opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  

Based on the multiple notice letters, the translation of private treatment records, multiple medical opinions, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor her representative challenged the accomplishment of VA's duty of notice and assistance.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include cardiovascular-renal disease, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As will be discussed in greater detail below, the Veteran's chest pains have not been attributed to a specific heart disability and her mitral valve prolapse is a congenital defect that is not a chronic disease for VA purposes.  As such, service connection on a presumptive basis is not warranted. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served as a U.S. Navy hospitalman.  She contends that her mitral valve prolapse and a disability manifested by periods of chest pain were the result of service or were caused or aggravated by her service-connected tachycardia disability.  

The Veteran's August 1974 Report of Medical History prior to entrance into service included her report of a history of heart palpitations.  A contemporaneous Report of Medical Examination, however, included a normal examination of her heart.  In January 1975, the Veteran was diagnosed with supraventricular tachycardia.  In July 1975, the Veteran reported having experienced supraventricular tachycardia that evening.  She had been seen for a similar episode 10 days previously.  Another July 1975 record indicated that the Veteran also had recently started to experience some chest pain.  In December 1975 she was seen for supraventricular tachycardia and described sharp, stabbing left chest pain that at times radiated into both shoulders.

In early April 1976, the Veteran was evaluated by a medical board.  The board noted that the Veteran had experienced episodes of palpations associated with shortness of breath precipitated by slight exertion, emotional stress, caffeine or alcohol which became more frequent and included chest pain.  All testing for heart dysfunction was normal.  However, the board noted previous electrocardiograms did show episodes of paroxysmal supraventricular tachycardia with spontaneous reversion to normal sinus rhythm.  The board diagnosed only paroxysmal supraventricular tachycardia.  

An April 1976 Physical Evaluation Board finding that the diagnosed paroxysmal atrial tachycardia, which pre-existed service but was aggravated by service and rendered the Veteran unfit for further service.  The disability was rated as 30 percent disabling, minus 10 percent which pre-existed her active service.  It was noted that the tachycardia symptoms had existed prior to service.  In January 1977, the RO in Oakland, California granted service connection for paroxysmal atrial tachycardia and assigned a rating of 20 percent.  In November 1977, a private physician noted on a prescription form that the Veteran had a "heart condition" and was disabled, but a VA examiner in December 1977 found only a history of recurrent tachycardia and no other abnormalities.  In January 1978, the RO assigned a noncompensable rating.  

The same observations and findings but with increased frequency of tachycardial episodes were noted by a VA physician in August 1993. A September 1993 echocardiogram showed normal left ventricular size and wall motion, with normal left ventricular ejection fraction.  A private physician in April 1994 also reported increased episode frequency and prescribed medication.  The same month, the RO restored the 20 percent rating for paroxysmal atrial tachycardia.  

A May 1996 echocardiography report showed that the Veteran had myxomatous mitral valve with trace mitral insufficiency.

An October 1998 private treatment record included the Veteran's report that she had experienced attacks of paroxysmal atrial tachycardia since the age of 12.  She also described episodes of pain in the mid-back area and legs.  X-rays revealed no abnormality in the chest, and the cardiologist speculated that the back pain might only be muscular in nature.  The physician did not comment on any heart valve deficit. 

A January 2008 echocardiogram was normal.  

The RO received the Veteran's claim for service connection for mitral valve prolapse in August 2008. 

During an August 2008 VA examination for her service-connected tachycardia, the Veteran reported a 2 to 3 year history of pain in the mid-back that would radiate to the front of her chest, lasting a minute.  She had the symptoms 3 times per year and lasting for 2 to 3 minutes.  The examiner noted a diagnosis of mitral valve prolapse and chest pain of "Unclear etiology possibly representing angina."

In October 2008, the Veteran was seen for severe, crushing central chest pain that had been intermittent, but ongoing for years.  The assessment was central crushing chest pain and rule out unstable angina.  In November 2008, the Veteran reported sudden onset substernal pain radiating to the neck.  She stated that the bouts of pain were getting more intense and frequent, occurring daily and lasting 2 to 3 minutes.  She had been experiencing the symptoms since age 30.  A CT scan of the chest the previous week had been negative.  The diagnosis was chest pain - precordial.  In December 2008, the Veteran described increasing incidents of chest pain over the past 3 weeks occurring at least once per week and that each succeeding episode lasted longer than the previous episode.  A December 2008 stress test was normal.  

In November 2008, the RO received the Veteran's claim for service connection for unstable angina.  

A September 2009 VA treatment record documented the Veteran's intermittent symptoms of angina and discussed October 2008 and December 2008 test results that showed no cardiac problems.  The assessment was atypical chest pain, with no evidence of significant coronary artery disease, dissection, or cardiomyopathy.  The treatment provider suspected that the chest pain could be secondary to esophageal spasm, anxiety, or other issues unrelated to the heart.  Another September 2009 treatment record included the assessment of chest pain that was "non-anginal, undiagnosed but not associated with any delineable worrisome pathology."

A November 2009 letter from the Veteran stated that unstable angina was related to tachycardia and mitral valve prolapse.  In addition, the Veteran contended that "Mitral valve prolapse is also responsible for tachycardia."  The Veteran submitted articles obtained from the internet in which the authors addressed the possible relationship between angina and tachycardia.  There was no mention of mitral valve prolapse.  

A June 2010 private treatment record included the Veteran's complaints of pain radiating down into her chest for over a year.  The record indicated that the opening click of mitral valve prolapse was noted on auscultation.  An electrocardiogram and chest x-rays were normal, and a stress test the previous year also had been normal.  The diagnosis was atypical chest pain - resolved.  

A May 2012 echocardiogram confirmed a very mild mitral regurgitation due to pre-existing mild mitral valve prolapse.  The Veteran submitted another article obtained from the internet that addressed tachycardia and angina but not valve deficits. 

The Veteran was afforded a VA examination for her heart in August 2012.  The examiner noted a diagnosis of supraventricular arrhythmia, as well as intermittent chest pain of unknown etiology.  The Veteran reported the onset of chest pain about 4 years previously.  The examiner noted that there was no diagnosis of "unstable angina" or other diagnosis to explain the chest pain.  No medical professional had attributed the chest pain to the service-connected paroxysmal atrial tachycardia.  The examiner noted that there was no history of myocardial infarction, congestive heart failure, pericardial adhesions, or infectious heart conditions, but there was mild mitral valve prolapse as seen on 2012 testing.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An echocardiogram showed normal wall motion and wall thickness.  The examiner concluded that it was less likely than not that the heart problems were incurred in or caused by service.  The rationale was that the Veteran's chest pain did not present itself until 4 years previously and that she had not been diagnosed with angina.  She had intermittent chest pain, but no diagnosis for the pain, as all cardiac testing had come back negative for ischemia or vascular disorder.  In addition, while the paroxysmal atrial tachycardia had been found to be related to service, the tachycardia was unrelated to the Veteran's chest pains as they had been described as two different heart problems.

A November 2013 VA medical opinion is of record, wherein the reviewing medical professional concluded that it was less likely than not that the Veteran's heart disabilities (other than the service-connected tachycardia) were incurred in or caused by service.  The rationale was that the Veteran did have mitral valve prolapse with regurgitation, but this was congenital and, as such, existed prior to service.  In addition, while the Veteran did have periodic palpitations and regurgitation, she did not have angina.  There were periods of pain, but not angina, which was due to a lack of oxygen to the cardiac muscle.  The chest pain was a non-specific term and could have many etiologies, but the Veteran did not have coronary artery disease, angina, or other heart disability attributable to the chest pain.  The reviewing professional also stated that the heart symptoms / disabilities were not "secondary" to service.  In addition, these problems were not caused or aggravated by the service-connected paroxysmal atrial tachycardia.  The rationale for this conclusion, however, was simply that her service did not cause the tachycardia and that she had developed the tachycardia prior to service.  As to the etiology of the chest pain, the reviewing medical professional discussed how testing for coronary artery disease, aortic dissection, and structural defects all had been negative.  Testing showed normal heart function.

An undated addendum opinion indicated that mitral valve prolapse was a congenital condition that was not related to or developed during service.  In addition, as the mitral valve prolapse was a congenital condition, it was not due to the service-connected tachycardia.  Finally, the congenital mitral valve prolapse was not aggravated by service.  The Veteran had a congenital condition that had not disabled her, rather than a heart disability manifested by chest pain.

A December 2014 VA medical opinion is of record.  The reviewing physician indicated that the Veteran had mitral valve prolapse with regurgitation, which must have existed prior to service because it was congenital in nature.  In addition, the medical professional concluded that chest pain was a non-specific term that could include many etiologies.  In this case, the Veteran simply had periods of chest pain.  The physician did not indicate whether there were any medically known or theoretical causes of the chest pain.

Pursuant to the Board's remand instructions, in March 2016 the AOJ obtained another medical opinion.  The reviewing physician concluded that the nonservice-connected heart disabilities were less likely than not incurred in or caused by the service-connected paroxysmal atrial tachycardia.  The physician noted that the Veteran had mild mitral valve prolapse on testing in June 2013 and a prior negative exercise test with myocardial perfusion imaging in 2008.  In addition, testing in 2008 and 2010 did not show evidence of mitral valve prolapse.  In essence, the physician concluded that the medical records showed no evidence of a significant cardiac disorder and, to the extent that she had mitral valve prolapse, it would be mild in nature.  Should the Veteran have mitral valve prolapse it would be a congenital disorder and not related to service.

The AOJ found the above opinion inadequate and in April 2016 obtained an opinion from another physician.  The physician discussed the definition and nature of mitral valve prolapse and the Veteran's in-service and pre-service history of heart issues.  Specifically, mitral valve prolapse was most commonly a congenital disorder.  It also was associated with atrial premature beats, paroxysmal supraventricular tachycardia, ventricular premature beats, and complex ventricular ectopy.  The Veteran's medical records included echocardiograms in 2003, 2008, and 2012 that showed discrete mitral valve prolapse and slight regurgitation, while another test in 2008 showed regurgitation but no mitral valve prolapse.  The examiner indicated that the mitral valve prolapse clearly was a congenital disorder for the Veteran.  It also was mild in nature, as it was not always seen on diagnostic testing.  The palpitations the Veteran reported were consistent with the associated premature beats associated with mitral valve prolapse and began before entering service.  Echocardiography was not used until after the Veteran's active service, which explained why it was not diagnosed before or during service.  However, the examiner reiterated that the mitral valve prolapse was a congenital disorder and, therefore, existed prior to service and was the cause of her palpitations before service and during service as noted by the service-connected supraventricular tachycardia or atrial tachycardia.  There was no superimposed injury or disease that presented while on active service or evidence the mitral valve prolapse and associated symptoms were aggravated to any degree beyond their natural course during her period of active service.  The examiner also noted that the Veteran's chest pain was a symptom of a separate disorder that was not of a cardiac nature and not caused or aggravated by service-connected paroxysmal atrial tachycardia.  

In support of her claim, the Veteran submitted an online article discussing how supraventricular tachycardia could cause angina or, at least, triggers an attack of angina.  She also submitted multiple online articles on tachycardia and unstable angina.  

With respect to the Veteran's mitral valve prolapse, as discussed above numerous medical professionals have confirmed that the disability is a congenital defect.  In that regard, congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if the congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

In this case, the medical evidence of record universally demonstrates that the Veteran had a pre-existing congenital defect of the heart, namely mild mitral valve prolapse.  All of the VA medical opinions of record are in agreement as to the nature of the mitral valve prolapse, based on review of the claims file, medical records, and diagnostic testing results.  There is no evidence of objective worsening of the mild mitral valve prolapse to suggest that it is a disease or injury, rather than a defect.  As such, the Board concludes that the Veteran has mild mitral valve prolapse that is a congenital defect that pre-existed her active service.

As to whether the Veteran's mitral valve prolapse was subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability, the Board finds the April 2016 VA medical opinion of significant probative value, particularly when read in conjunction with the other opinions of record.  The April 2016 opinion discussed how there was no evidence of superimposed injury or disease, as well as no evidence of aggravation of the mitral valve prolapse.  The opinion specifically discussed the absence of superimposed injury or disease or aggravation having occurred during service, but in context it is clear that the reviewing physician found no evidence of any of the foregoing for any period after service either, as evidenced by the consistent and mild nature of the mitral valve prolapse as shown in 2003, 2008, and 2012 testing.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The reviewing physician's opinions were based on consideration of all the evidence of record, including the Veteran's lay representations and the diagnostic testing of record.  As such, the Board affords the April 2016 opinion significant probative weight.

As to any contention that the Veteran's mitral valve prolapse was caused or aggravated by her service-connected paroxysmal atrial tachycardia, the medical evidence clearly demonstrates that the tachycardia was the result of the mitral valve prolapse and not the reverse.  The April 2016 reviewing physician clearly stated that the tachycardia was an effect of the mitral valve prolapse.  As such, the mitral valve prolapse could not have been caused or aggravated by the service-connected tachycardia.  Moreover, to the extent that there was a disease or injury superimposed on the mitral valve prolapse or an aggravation of that congenital condition, the Veteran's current 20 percent rating for the paroxysmal atrial tachycardia would represent a complete grant of any such increase in disability, as this is the sole aspect of the Veteran's diagnosed heart problems that worsened in service or after service.

With respect to the Veteran's chest pain, the Board notes that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in her chest pain claim and description of her symptoms, the most competent medical evidence of record does not show that the Veteran has a current heart or other disability manifested by her periods of chest pain during any period of her appeal.

The April 2016 reviewing physician and multiple other medical professionals, including the Veteran's regular treating healthcare professionals, have not determined the etiology of the chest pain or attributed the symptoms to a specific disease or disability.  These medical professionals have cited to the fact that numerous tests on the Veteran's heart have consistently been found to be normal.  Some professionals have suggested non-heart related causes of the symptoms, but there has not been any definitive link or diagnosis made.  

Moreover, the Board finds it significant that although the Veteran did experience several episodes of chest pain during service that during treatment for her current episodes of chest pain she has attributed their onset to many years after separation from service.  Thus, the evidence does not demonstrate a continuity of chest pain symptoms from service.

The Board acknowledges the Veteran's assertions that she developed mitral valve prolapse and episodes of chest pain as a result of service or that these problems were caused or aggravated by her service-connected tachycardia.  Certainly, the Veteran can attest to factual matters of which she has first-hand knowledge, such as subjective complaints of pain, shortness of breath, palpitations, fatigue, and other symptoms, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as chest pain, shortness of breath, palpitations, and fatigue do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a heart disability manifested by symptoms of chest pain and/or linking the etiology of the chest pain and the diagnosed mitral valve prolapse to her tachycardia or otherwise to her active service, however, the Board concludes that in this case her statements regarding any such diagnoses or link to service or service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the April 2016 VA reviewing physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Finally, the Board has considered the treatise evidence submitted by the Veteran discussing the possible relationship of tachycardia and angina or mitral valve prolapse.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  As to the relationship between tachycardia and angina, numerous medical professionals have concluded that she does not have angina.  Despite early speculation that angina might be the cause of her symptoms, any link between tachycardia and angina is not shown.  The other treatise evidence of record fails to establish that mitral valve prolapse is caused or aggravated by tachycardia and, indeed, suggests that mitral valve prolapse can result in tachycardia and not the reverse.  As such, the Board affords far greater weight to the medical evidence of record specifically considering the Veteran's condition and relationship between her symptoms and disabilities.  

In summary, the preponderance of the evidence indicates that the Veteran's mild mitral valve prolapse is a congenital defect, that her current chest pain and any other symptomatology do not represent a superimposed injury or disease on that congenital defect, and that she does not have a heart or other disability manifested by episodes of chest pain.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for mitral valve prolapse, with regurgitation and periodic palpitations, is denied.

Entitlement to service connection for periods of chest pain is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


